Case 4:14-cr-00146-Y Document 74 Filed 09/11/20 Page1of1i PagelD 193

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS.
FORT WORTH DIVISION

SEP | | 2020
CLERK, U.S. DISTRICT COURT
} Bs ae
Lo Ce pty
NO. 4;14-CR-146-Y

5

UNITED STATES OF AMERICA

Yu

Un 6G? LOR 60D LOD

JEFFREY WATTS

ORDER APPOINTING FEDERAL PUBLIC DEFENDER

The above-named defendant has testified under oath, or has otherwise satisfied this court that
such defendant (1) is financially unable to employ counsel, (2) wants to be represented by counsel,
and (3) has not waived representation by counsel; accordingly,

It is ordered that the Federal Public Defender’s Office for this District be and hereby is
appointed pursuant to Section 3006A of Title 18, United States Code to represent the defendant
named above.

It is further ordered that the Federal Public Defender’s Office be given immediate access to

the above-named Defendant.

Signed: September 11, 2020

      
 

: ETON
STATES MAGISTRATE JUDGE
